Case 6:18-cv-01069-RBD-LRH Document 227 Filed 06/17/21 Page 1 of 4 PagelD 4551

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

ORLANDO DIVISION
JOHN DOE,
Plaintiff,
Vv. CASE NO.: 6:18-cv-1069-Orl-37LRH
ROLLINS COLLEGE,
Defendant. /

 

DEFENDANT ROLLINS COLLEGE’S REPLY TO PLAINTIFF’S
REQUEST FOR A DEFERRAL OF RULING ON TAXATION OF COSTS

Pursuant to the Court’s June 14, 2021 Order, Defendant Rollins College
(“Rollins”) files this Reply addressing Plaintiff's contention that the issue of costs
should be deferred pending the outcome of Plaintiff's appeal.

I. Memorandum of Law

While this Court has discretion to stay the taxation of costs, “staying
consideration of taxation of costs is the exception not the rule.” Davis v. City of
Apopka, No. 6:15-cv-1631-Orl-37LRH, 2020 WL 4740521, at *2 (M.D. Fla. March
25, 2020). “Courts in this circuit typically decline to stay matters collateral to a
final judgment, such as matters involving fees or costs issues, to avoid piecemeal
appeals.” Id. “In considering a motion to stay collateral trial court proceedings
pending an appeal, a Court considers: (1) whether the movant is likely to prevail
on the merits of its appeal; (2) whether the movant will suffer irreparable harm
absent a stay or injunction; (3) whether the other party will suffer substantial

harm if the stay or injunction is issued; and (4) whether the stay or injunction is

{00392186 2 }
Case 6:18-cv-01069-RBD-LRH Document 227 Filed 06/17/21 Page 2 of 4 PagelD 4552

adverse to the public interest.” Breedlove v. Hartford Life & Accident Ins. Co.,
No. 6:11-cv-991-Orl-28TBS, 2013 WL 361825, at *1 (M.D. Fla. Jan. 20, 2019).

In his Response and Objections to Bill of Costs, Plaintiff argues that “a
deferral is in the interest of judicial economy because there is a substantial
chance that judgment of the District Court will be reversed on appeal.”! Plaintiff
bases his argument on the Third Circuit’s opinion in Doe v. University of
Sciences, 961 F. 3d 203 (83rd Cir. 2020) asserting that the decision was
subsequent to the Court’s decision granting Defendant’s Motion for Summary
Judgment on Plaintiffs Title IX Selective Enforcement claim and is further
contrary to the Third Circuit’s holding.2, However, Plaintiff is incorrect.

This Court issued its Order granting Rollins’ Motion for Summary
Judgment on Plaintiffs Title IX claims on March 9, 2020.3 The Third Circuit
opinion relied upon by Plaintiff was issued on March 31, 2020. Doe v. Univ. of
Sci., 961 F. 3d 203 (3d Cir. 2020). In June 2020, Plaintiff moved for
reconsideration of the March 9, 2020 Order based solely on the Third Circuit’s
ruling in Doe v. University of Sciences.4 This Court denied Plaintiffs Motion for
Reconsideration stating, “University of the Sciences isn’t contrary to the SJ Order
because it applied a different standard, in the context of a different policy, on

assumed but unestablished different facts.”5 In sum, this Court considered the

 

1 (Doc. 223) Plaintiffs Response and Objections to Bill of Costs (hereinafter “Response’”) at 8.

2 (Doc. 223) Response at 9.

3 (Doc. 117) March 9, 2020 Order.

4 (Doc. 152) Plaintiff's Motion for Reconsideration of the Court’s Decision Granting Defendant’s
Motion for Summary Judgment on Plaintiffs Title [IX Selective Enforcement Claim (hereinafter
“Motion for Reconsideration.”)

5 (Doc. 155) July 13, 2020 Order at 5.

{003921862 } 2
Case 6:18-cv-01069-RBD-LRH Document 227 Filed 06/17/21 Page 3 of 4 PagelD 4553

Third Circuit’s opinion and reasoning and found it to be nonbinding and
unpersuasive in this case. Therefore, Plaintiff cannot establish he is likely to
prevail on the merits of his appeal.

Further, Plaintiff fails to argue that he will suffer irreparable harm absent a
stay or injunction. Defendant is agreeable to a stay of execution of any award of
costs pending the outcome of the appeal so Plaintiff will not be required to pay
the award in the event his appeal is successful. Defendant, however, will suffer
substantial harm if the stay or injunction is issued, as the parties have already
fully briefed the issue and any additional information necessary for the Court to
rule is fresh in the minds of counsel. However, a stay or injunction would require
additional work by counsel in the event the Court seeks additional information.
Finally, in granting such a deferral, Courts often cite to the fact that this issue is
“often resolved at appellate mediation.” See e.g. Yellowpages Photos, Inc. v. YP,
LLC, No. 8:17-cv-764-T-36JSS, 2020 WL 6729719, at *2 (Oct. 29, 2020).
However, the parties have already engaged in an unsuccessful appellate
mediation.

II. Conclusion

For the foregoing reasons, this Court should deny Plaintiff's request for
deferral of a ruling on Defendant’s Motion for Costs and issue an order awarding
costs to Rollins College. However, Rollins has no objection to the Court ordering

a stay of execution of the award pending the outcome of Plaintiffs appeal.

{003921862 } 3
Case 6:18-cv-01069-RBD-LRH Document 227 Filed 06/17/21 Page 4 of 4 PagelD 4554

Dated this [) day of June, 2021.
Respectfully submitted,

ALEXANDER DEGANCE BARNETT, P.A.

VV YAY

ark GfAlexander ~/ ‘~
Florida Bar No. 4340
E-maif: mark.alexander@adblegal.com
Samantha Giudici Berdecia
Florida Bar No. 0058667
E-mail: samantha.giudici@adblegal.com
E-mail: mailbox@adblegal.com
1500 Riverside Avenue
Jacksonville, FL 32204

(904) 345-3277 Telephone
(904) 345-3294 Facsimile

 

Attorneys for Defendant

CERTIFICATE OF SERVICE
I hereby certify that on June , 2021 I electronically filed the foregoing
with the Clerk of Court by using the CM/ECF system, which will send notice of
this filing to: Joshua Adam Engel and Anne Tamashasky, Engel and Martin,
LLC, 4660 Duke Drive, Ste 101, Mason, OH 45040 (engel@engelandmartin.com)
and Bertha L. Burruezo and Carlos J. Burruezo, 941 Lake Baldwin Lane, Orlando,

Florida 3281-6438 (bertha@burruezolaw.com; carlos@burruezolaw.com) this __

lifer

{003921862 } 4

day of April, 2021.
